PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/497,122
Filing Date: 25 Apr 2017
Appellant(s): Pawell, Ryan



__________________
Todd M. Martin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 1/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 4-7, 17, 22-33, and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sharei et al. (Proc. Natl. Acad. Sci. USA, 2013, 110: 2082-2087), in view of both Clarke et al. (U.S. Patent No. 8,529,026) and Doranz et al. (PGPUB 2005/0123563), as evidenced by Hans et al. (Measurement, 2003, 33: 121-133).
claims 1 and 5).  Sharei et al. teach that the method preserves cell viability (claim 2), that the cells are mammalian cells such as human foreskin fibroblasts, and that the exogenous material is dextran, a transcription factor (i.e., a protein), a DNA-wrapped carbon nanotube, siRNA, or a gold nanoparticle (claim 4) (see p. 2083-2085).  With respect to claims 6 and 36, Sharei et al. teach using 3-kDa dextran which is small enough to enter the nuclear envelope (see Fig. 3) and also reprogramming fibroblasts with transcription factors (see Fig. 6; to reprogram fibroblasts, the transcription factors must necessarily be localized in the nucleus).  
Sharei et al. do not teach unsteady flow around a flow diverter, wherein the unsteady flow is a vortex street (claims 1 and 17).  However, modifying the method of Sharei et al. by using flow diverters creating a vortex street is suggested by the prior art.  For example, Doranz et al. teach that vortices can be used to create transient holes in lipid membranes for introducing exogenous materials (see [0555]).  Furthermore, Clarke et al. teach that vortices can be created within the microchannels of microfluidic devices.  Specifically, Clarke et al. teach that bluff bodies such as cylinders (i.e., flow diverters) placed within a microchannel could be used to create unsteady flow (such as a vortex street) downstream of the bluff bodies (see column 5, lines 30-45 and 60-63; instead of constrictions (claims 1, 22, 23, 30 and 31), to achieve the predictable result of introducing exogenous materials into cells via the transient membrane holes created by subjecting the cells to the vortex street formed downstream of the bluff bodies.  As evidenced by Hans et al., vortex structures are areas of lower pressure compared to the surrounding liquid (claim 1) (see p. 122, column 2, second full paragraph).
By doing so, one of skill in the art would have used a microfluidic device comprising at least two flow diverters separated by gaps.  While the cited prior art does not specifically teach a gap larger than the cell diameter (claim 1), the cited prior art indicates that transient membrane holes could be induced by using either squeezing or a vortex.  One of skill in the art would have readily understood that squeezing is not necessary when using a vortex.  One of skill in the art would have reasonably expected that a vortex created downstream of bluff bodies would be enough for creating transient holes in cell membranes.  Thus, one of skill in the art would have found obvious to use a gap having a width greater than the cell diameter to allow the cells to freely flow through the gap between the bluff bodies and be subjected to the downstream vortex to achieve 
With respect to claims 7, 37, and 40, since Sharei et al. teach that membrane sealing occurs at about 30 s after injury is induced (see p. 2083, column 2, third full paragraph), one of skill in the art would have found obvious to use routine experimentation and optimize delivery and viability by varying the time the cells are exposed to the decreased pressure and unsteady flow within the interval of 30 s.
With respect to claims 24-29, 32, and 33, Clarke et al. teach that creating a vortex street depends on the diameter and the geometry of the bluff bodies (see column 7, lines 1-28; column 10, lines 50-63).  One of skill in the art would have understood that the diameter and geometry are result-effective variables with respect to the efficiency of intracellular delivery.  One of skill in the art would have found obvious to use routine experimentation and vary the diameter and the height in order to optimize the method for delivery efficiency. 
With respect to claims 38 and 41, Sharei et al. teach varying the flow speed as cell speed affects delivery (see p. 2083, Fig. 2).  One of skill in the art would have found obvious to use routine experimentation and vary the flow speed in order to optimize the method for delivery efficiency. 
With respect to claims 39, 42, and 43, Clarke et al. teach that generating a vortex street requires a Reynolds number (Re) above 47 (see column 7, lines 5-26; column 8, line 47).  Thus, using a Re above 47 would have been obvious to one of skill in the art to achieve the predictable result of introducing exogenous macromolecules into cells.  
prima facie obvious at the time of its effective filing date. 

	Claims 1, 2, 4-7, 17, 21-33, and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sharei et al. taken with each Clarke et al., Doranz et al. as evidenced by Hans et al., in further view of Diefenbach (PGPUB 2012/0064518).
The teachings of Sharei et al., Clarke et al., and Doranz et al. are applied as above for claims 1, 2, 4-7, 17, 22-33, and 36-43.  Sharei et al., Clarke et al., and Doranz et al. do not specifically teach a transient decrease in pressure of at least 10 kPa (i.e., 0.1 bar) (claim 21).  However, as set forth above, the prior art teaches that pillars placed within a microchannel create a vortex street, which is an area of lower pressure than the surrounding liquid.  Diefenbach teaches that decreases in pressure (such as 2.643 bar) enhances pores formation into membrane and promotes transfection; Diefenbach teaches varying the decrease in pressure according to the cell type.  Diefenbach teaches that the pressure drop is dependent on the volumetric flow rate and the change in the diameter of the area through which the cell has to pass (see [0010]; [0030]; [0111]; [0115]; [0116]).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and vary the volumetric flow and/or the width of the gap between the pillar diverters in order to optimize transfection efficiency according to the cell type. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

Claims 1, 2, 4-7, 17, and 22-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sharei et al. taken with each Clarke et al., Doranz et al. as evidenced by Hans et al., in further view of Hejna et al. (Nucleic Acids Research, 1998, 26: 1124-1125).
The teachings of Sharei et al., Clarke et al., and Doranz et al. are applied as above for claims 1, 2, 4-7, 17, 22-33, and 36-43.  Sharei et al., Clarke et al., and Doranz et al. do not specifically teach a BAC (claims 34 and 35).  However, BACs were known and used in the prior art to introduce large nucleic acids of interest into cells (see Hejna et al., Abstract; p. 1125).  Thus, using the method of Sharei et al., Clarke et al., and Doranz et al. to deliver BACs encoding a nucleic acid of interest would have been obvious to one of skill in the art to achieve the predictable result of delivering large nucleic acids of interest, when the intracellular delivery of large nucleic acids was needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 

(2) Response to Argument
	The instant claims are drawn to a method for using a microfluidic device to introduce exogenous materials into a cell.  The microfluidic device comprises microchannels having at least two flow diverters separated by a gap larger that the cell diameter, wherein the at least two flow diverters are able to create a downstream unsteady flow in a fluid passing through the gap with a sufficient velocity.  The fluid 
At the time of the invention, microfluidic devices were used by the prior art to introduce exogenous materials into a cell, for example by Sharei.  Specifically, Sharei uses a microfluidic device with an enclosed microchannel comprising at least one constriction to mechanically deform (squeeze) the cell and induce transient holes into its membrane, wherein the induced transient holes enable the diffusion of exogenous materials into the cell.  
The only difference between Sharei and the instant invention is that Sharei uses squeezing and not a vortex street to induce the transient holes.  However, the prior art indicates functional equivalency between squeezing and vortices with respect to creating transient holes in cell lipid membranes.  As set forth in the rejection above, modifying Sharei by using a vortex street instead of squeezing and arrive at the claimed invention would have been obvious to one of skill in the art to achieve the predictable result of loading the cell with exogenous materials. 

The appellant argues that attempting to modify Sharei in a way that is opposite to what Sharei says is necessarily hindsight reasoning.
This is not found persuasive.  The instant rejection is only based on the teachings and suggestions available in the prior art.  Modifying Sharei as stated above is not opposite to what Sharei teaches.  The intended purpose of Sharei’s microfluidic method is to introduce exogenous materials into a cell, which is achieved by inducing 
The prior art teaches that vortices achieve the same effect as Sharei’s squeezing.  One of skill in the art would have reasonably expected that using a vortex would induce transient holes in the cell membrane in the absence of squeezing the cell via constrictions.  Thus, the proposed modification to use bluff bodies spaced with a gap greater than the cell diameter (i.e., no squeezing) would not change the principle of operation in Sharei and would not render Sharei unsuitable for its intended purpose because the cell would be subjected to the vortex created downstream of the bluff bodies and this would be enough to create the transient holes necessary for introducing the exogenous materials into the cell.  Apart from an argument, the appellant did not provide any evidence to the contrary.

For the reasons above the following arguments are not found persuasive: (i) lack of reasonable expectation of success; and (ii) changing Sharei to be the opposite of how it operates would require undue experimentation, which would lead to unpredictable results.
The prior art of record provides the reasonable expectation of success and thus predictability in arriving at the claimed invention.  As set forth above, changing Sharei by using a microfluidic device comprising bluff bodies for creating a vortex street would not be the opposite of how Sharei operates.  Changing Sharei by using a microfluidic device comprising bluff bodies would not have required undue experimentation because 

The appellant argues that Sharei’s device is optimized for eliminating vortices.
While this may be true, Sharei uses squeezing and thus does not need vortices for creating the transient membrane holes.  However, this does not mean that using a vortex street instead of squeezing would not have been obvious in view of the combined teachings of the cited prior art.  There is nothing in Sharei indicating that a vortex street cannot be used to create transient membrane holes.  

The appellant argues that the claimed vortices are different from the vortices described by Hans and the ones Sharei optimizes to remove (i.e., based on a recirculation region as a result of a backward facing step).  
This argument is not found persuasive.  The instant rejection is based on creating a vortex street as taught by Clarke.  The appellant did not provide any evidence showing that the instant vortex street is any different from Clarke’s vortex street.
Hans is only an evidentiary reference.  Furthermore, Hans only teaches a vortex street created by bluff bodies.  Specifically, Hans pertains to vortex flow meters, which operate under the vortex shedding principle, wherein the vortex shedding is a vortex street (see Abstract; p. 122, column1, first full paragraph; Fig. 2, 4, 7, 13, and 15).
While Sharei does not use a vortex street, Sharei does not teach or even suggests that a vortex street cannot be used to create transient holes into cell membranes.  

This is not found persuasive because the instant rejection is not based on suspending the cells in air.  No person of skill in the art would do so since it is basic knowledge that cells would not survive when suspended in air.

The appellant argues that Clark is non-analogous art.  The appellant argues that Clarke only applies to inkjet printers and thus, one of skill in the art would not have looked at the printer art for introducing exogenous materials into cells.
This is not found persuasive.  It is not true that Clarke belongs to the printer art.  As disclosed by Clarke, Clarke’s invention relates to the field of microfluidic devices (see column 1, lines 5-7), wherein the microfluidic devices could be used in a variety of applications including pharmaceutical applications (see column 2, lines 55-65; column 3, lines 5-10; column 14, line 44 through column 15, line 27).  Furthermore, just because Clarke uses the microfluidic device to create fluid droplets does not mean that Clarke is not pertinent art. 
 MPEP 2141.01(a) states that consideration of a reference in an obviousness-type rejection does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396.  MPEP 2141.01(a) further states that a reference is analogous art if the reference is reasonably pertinent to the problem faced by the inventor even if the reference is not in Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
In the instant case, one of skill in the art of using microfluidic devices for transfection would have been familiar with prior art teaching microfluidic devices in general and, in view of the prior art teaching that vortices can be used to create transient lipid membrane holes for exogenous material delivery, with prior art teaching means to create a vortex in microfluidic devices in particular.  One of skill in the art would have clearly looked at such means and therefore, Clarke is relevant to the obviousness inquiry.  As held In re Peterson, 315 F.3d 1325, 1329-30, there is “a normal desire of scientists or artisans to improve upon what is already generally known”.  
There is nothing in the prior art teaching that microfluidic devices such as Clarke’s cannot be used with cells.  In fact, the prior art of record (specifically, Liu, Biomicrofluidics, 2013, 7: 1-10) teaches that microfluidic devices with microchannels having bluff bodies such as Clarke’s could be used in conjunction with cells (see Abstract; p. 2, Fig. 1; paragraph bridging p. 2 and 3; p. 3, Fig. 2).
Thus, Clarke is reasonably pertinent art.  

The appellant argues that Liu does not indicate that ink printer technology (i.e., Clarke) is pertinent to introducing an exogenous material into a cell. 
This is not found persuasive.  As set forth above, Clarke relates to the art of microfluidic devices and constitutes pertinent art.  Liu does not need to teach introducing exogenous materials into cells as Liu was not used to reject the instant 

The appellant argues that cell viability is not an issue in Doranz for the reasons set forth in paragraphs 10 and 11 of the Di Carlo Declaration (filed on 9/20/2020).
Paragraph 10 states that Doranz teaches lipoparticles and conditions operable for lipoparticles would compromise cell viability; one of skill in the art would not look at Doranz for information about transfection.  Paragraph 11 states that, since Doranz uses a bench top vortexer, one of skill in the art would not look to use a bench top vortexer for cell transfection.  
However, the instant rejection is based on the combination of all Sharei, Doranz, and Clarke.  The Di Carlo Declaration does not address this combination and what this combination would have suggested to one of skill in the art.  
Doranz teaches that vortexing lipoparticles induces transient holes into their lipid membranes.  Cells also have a lipid membrane and Sharei provides evidence that creating transient holes in cell lipid membranes does not damage the cells and does not affect their viability.  Based on the combined teachings of Sharei and Doranz, one of skill in the art would have reasonably concluded that vortices could be used to induce transient holes in cell membranes without adversely affecting the cells.  
The Di Carlo Declaration does not provide any evidence to the contrary.  There is no evidence indicating that excessive disruption of lipid membrane affecting cell viability occurs when cells are subjected to a vortex (either in a microfluidic device or by using a bench top vortexer).  

Wang (Lab Chip. 2010, 10: 2057-2061; provided as prior art in the non-final Office action of 3/15/2018) teaches that cell viability is not compromised by vortices created in microfluidic devices; Wang teaches that cell viability is independent of the membrane area that is permeabilized (see Abstract; p. 2057, column 2, first paragraph; p. 2058; p. 2059, column 2, first full paragraph; p. 2061, Fig. 6).  
Caplan (J. Embryol. Exp. Med., 1976, 36: 175-181; provided in the final Office action of 8/1/2019 in response to the same argument) teaches that using a bench top vortexer does not compromise cells viability (see Summary, paragraph bridging p. 175 and 176, p. 178, last paragraph; p. 179, first paragraph).  
An obviousness-type rejection is based on the knowledge in the prior art as a whole.  Based on the knowledge in the art as a whole, one of skill in the art would have reasonably expected to be successful in transfecting cells by using vortices.

The appellant argues that, since KSR, the Federal Circuit has ruled that
motivation is required for method claims.
This is not found persuasive.  None of the cited InTouch Techs Inc. v. VGo Commc'ns, Inc., 751 F.3d 1327 and Merck Sharp & Bohme B.V., v. Warner Chilcott Co., Llc supports this argument as they state that either a reason or a motivation is necessary to support obviousness.  Nowhere is there a statement that method claims require a motivation.  Nowhere is there a statement that rationales under KSR cannot KSR could be applied to both composition and method claims.
The instant rejection provides the required rationale, specifically, substituting one functional equivalent for another.  

Although the appellant argues that the rationale used in the instant rejection does not even rise to the level of what would be acceptable under KSR, the appellant did not explain why substituting one functional equivalent for another is not acceptable under KSR.

The appellant argues that the instant 103 rejection uses the wrong legal standard for showing equivalency.  The appellant argues that, as per MPEP 2144.06 II, functional equivalency must be recognized by the prior art.  The applicant argues that none of the cited references recognizes equivalency between a constriction and a bluff body.
However, MPEP 2144.06 II states that the express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.  MPEP 2143 I B states that functional equivalency requires a finding that one of skill in the art could have substituted one known element for another with predictable results. 
In the instant case, there is evidence that both squeezing via constrictions and vortices were known in the prior art to mediate delivery of exogenous materials by inducing transient holes in the lipid membranes.  Thus, one of skill in the art would have reasonably predicted that replacing squeezing with vortices would result in the delivery 

The appellant argues that, due to structural differences, a constriction is not a functional equivalent of a bluff body.
This is not found persuasive because the instant rejection is based on functional, not structural equivalency.  As taught by the cited prior art, vortices perform the same function as squeezing via constrictions.  Based on this functional equivalency, replacing one with the other would have been obvious.

The appellant argues that attempting to replace Sharei’s constriction with a bluff body would detrimentally impact delivery because the duration of increased pressure would be too short.  
This is not found persuasive because it is just an argument not supported by any evidence.  While constrictions induce transient holes in the cell membrane by squeezing, the prior art teaches that the same could be induced by vortices.  
The applicant did not provide any evidence indicating that the vortex street created by bluff bodies would not be enough to induce transient membrane holes and mediate intracellular delivery.  Furthermore, one of skill in the art would have found obvious to use routine experimentation and optimize the method by varying the number of bluff bodies and thus the time the cell is subjected to the vortex, especially in view of Clarke teaching that a series of vortices could be created within the microchannel (see column 5, lines 30-45; column 6, lines 27-30).


The appellant argues that the addition of non-analogous art (Clarke) was made based on hindsight.  However, as set forth above, Clarke is reasonably pertinent art.  The instant rejection takes into account only knowledge which was within the level and knowledge of ordinary skill at the time the instant invention was made.

The appellant argues that the Di Carlo Declaration is evidence of unexpected results.  The appellant argues that the final Office action brushes over the Di Carlo Declaration.  
The Di Carlo Declaration states that the data in the Pawell Declaration (a copy of which is attached as Appendices B and C) would be surprising to one of skill in the art because it shows improved transfection efficiency for the instant device over a device having a configuration as in Sharei.  Since the Di Carlo Declaration does not provide new evidence/data over the Pawell Declaration, this statement was not found persuasive for the same reasons the Pawell Declaration was not found persuasive.
In order to demonstrate unexpected results, the appellant must provide evidence that bluff bodies (flow diverters) are superior to Sharei’s constrictions with respect to delivery efficiency.  The appellant must compare the instant device with devices comprising constrictions as in Sharei.  However, the Pawell Declaration does not provide such a comparison.
is not in accordance to the facts provided in the Pawell Declaration.  The Pawell Declaration describes transfecting activated T-cells by using a series of five devices (see § 6 and 9).  The devices are described in Fig. 1.
Fig. 1 A shows the design for the five devices.  Each device comprises six columns of seventeen cylindrical posts and splitter plates.  Splitter plates are thin objects placed between the cylindrical posts of consecutive columns in the flow-wise direction (see § 10).  The columns of cylindrical posts and the splitter plates are indicated by the grey dashed arrows below:


    PNG
    media_image2.png
    428
    521
    media_image2.png
    Greyscale


Fig. 1B (reproduced below) shows a magnified view of the five devices: 1.0; 0.75; 0.50; 025; and 00.  

    PNG
    media_image3.png
    702
    910
    media_image3.png
    Greyscale
 
The distance between the columns of cylindrical posts (XS) is 400 [Symbol font/0x6D]m for all devices.  The only difference between the five devices is the length of the splitter plates: 400 [Symbol font/0x6D]m for device 1.0 (no vortex street formation); 300 [Symbol font/0x6D]m for device 0.75; 200 [Symbol font/0x6D]m for device 0.5; 100 [Symbol font/0x6D]m for device 0.25; and 0 [Symbol font/0x6D]m for device 0.0 (i.e., no splitter plates; maximum vortex street formation).  
Although five devices were tested, only devices 1.0 and 0.0 are relevant for analyzing whether the instant invention provides unexpected results over Sharei.  This is because only device 1.0 is asserted as replicating a Sharei-like constriction, while device 0.0 (the Pawell design) is the instant device (see § 4).


    PNG
    media_image4.png
    213
    203
    media_image4.png
    Greyscale
              
    PNG
    media_image5.png
    207
    206
    media_image5.png
    Greyscale
     
As can be seen, device 1.0 has splitter plates having a length of 400 [Symbol font/0x6D]m (equal to XS, the gap between the columns), thus extending over the entire gap creating uniform channels.  As noted above, the splitter plates in device 1.0 eliminate vortex street formation, while device 0.0 without splitter plates exhibits maximum vortex street formation (see also Fig. 2 in Appendix 1).
A magnified view of device 1.0 alleged as having a Sharei-like constriction is shown in Fig. 1C:

    PNG
    media_image6.png
    287
    393
    media_image6.png
    Greyscale

Fig. 1C shows that the splitter plates in device 1.0 form uniform channels (Px) having a width of 60 [Symbol font/0x6D]m.  The diameter of the cylindrical posts is 40 [Symbol font/0x6D]m.  Subtracting 40 from 60 leaves a 20 [Symbol font/0x6D]m wide gap between the cylindrical posts.  As noted above, the data was acquired with activated T-cells which have a diameter of about 12 [Symbol font/0x6D]m.  
The 20 [Symbol font/0x6D]m gap between the cylindrical posts is much larger than 12 [Symbol font/0x6D]m and thus, cannot squeeze the T-cells.  As taught by Sharei constrictions having a width in the range of 4-8 [Symbol font/0x6D]m are used to squeeze the cells, wherein the constriction for squeezing T-cells has a width of 5 [Symbol font/0x6D]m (see p. 2083, column 1 and the legend to Fig. 2; p. 2084, column 2, first paragraph and Fig. 4 D-E).
Thus, device 1.0 does not comprise any constriction having a diameter smaller than the cell diameter to squeeze the cells and create transient membrane holes as in Sharei.  Since it does not comprise constrictions as in Sharei, device 1.0 cannot replicate Sharei’s constriction as asserted by the Di Carlo and Pawell Declarations.  Accordingly, a comparison with device 1.0 cannot demonstrate superior results over Sharei.

Furthermore, that device 0.0 affords a 4.4-fold increase in expression over device 1.0 is not even surprising in view of the knowledge in the prior art.  Since it was known that either squeezing via constrictions or vortices mediate transfection, it was expected that the instant device 0.0 (maximum vortex formation) would exhibit increased transfection efficiency compared to device 1.0 (no vortex formation; no squeezing via constrictions). 
Thus, there is no evidence indicating superior results with respect to transfection efficiency and viability when using the instant device over Sharei’s device.  The data in the Pawell Declaration cannot provide evidence of superior or unexpected results over Sharei because there is no comparison between the instant device and a device comprising a constriction as in Sharei.  
Since there is no evidence of unexpected results, using vortices created by bluff bodies instead of squeezing via constrictions would have been obvious in view of the teachings in the prior art.

The Di Carlo Declaration states that a splitter plate is standard device feature in testing microfluidic technology and thus, an expected and normal means for use in the experiment described in the Pawell Declaration.


With respect to claims 6 and 36, the appellant argues that the final Office action is silent on where Sharei supposedly discloses a mammalian, yeast, or insect cell.
However, the examiner indicated p. 2083-2085 in Sharei (see p. 3 of the final Office action).  On p. 2083 (column 2), Sharei teaches HeLa cells.  On p. 2084 (column 2), Sharei teaches human fibroblasts, murine dendritic cells, murine T-cells, and murine embryonic stem cells.

With respect to claims 7, 37, and 40, the appellant argues that the portion cited by the examiner relates to membrane sealing within 30 s after injury, which is not the same as exposing the cell to the transient pressure in the presence of the exogenous material for at least 10 ns.
It is true that Sharei does not specifically teach an exposure time.  However, since Sharei teaches that membrane sealing occurs at about 30 s after injury, one of skill in the art would have found obvious to optimize delivery and viability by varying the time the cells are exposed to decreased pressure and unsteady flow within the interval of 30 s.  This would have only entailed routine experimentation.  Routine optimization is not considered inventive and no evidence has been presented that the selection of the claimed exposure time was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).

This is not found persuasive for all the reasons set forth above.  The instant rejection does address how the combined teachings of Sharei, Doranz and Clarke render modifying Sharei prima facie obvious.  Based on the teachings in the prior art, one of skill in the art would have reasonably expected to maintain cell viability when using a vortex street in a microfluidic device.  There is no evidence to the contrary of record.

With respect to claims 39, 42, and 43, the appellant argues that the claim recites an object Reynolds number, which is different from just a Reynolds number as taught by Clarke.  The appellant argues that the rejection of claims 39, 42, and 43 does not take into account the key element of the claims.
This is not found persuasive.  The object Reynolds number is the Reynold number for the flow past a bluff body.  Specifically reciting an object Reynolds number is not relevant because it does not provide a new feature over the Reynolds number taught by Clarke.  The key feature for the instant invention is creating an area of decreased pressure and unsteady flow downstream of the bluff bodies (as required by the independent claims 1 and 30), which can be achieved by using either an object or a Reynolds number of more than 47 (as taught by Clarke).  Since both create the same key feature, Clarke’s teaching must encompass object Reynolds number as claimed.  Thus, how the number creating the key feature is named is not relevant.  

With respect to claim 30, the appellant argues that the examiner did not address the recited limitation.
However, the rejection above states:
“With respect to claims 24-29, 32, and 33, Clarke et al. teach that creating a vortex street depends on the diameter and the geometry of the bluff bodies, (column 7, lines 1-28; column 10, lines 50-63).  One of skill in the art would have understood that the diameter and geometry are result-effective variables with respect to transfection efficiency.  One of skill in the art would have found obvious to use routine experimentation and vary the diameter and the height in order to optimize the methods for transfection efficiency.” 
Although claim 30 was inadvertently omitted, the paragraph above addresses the limitations of claim 30.

The appellant argues that only claim 21 appears to be rejected over Sharei, Clarke, and Doranz in view of Diefenbach and only claims 34 and 35 appear to be rejected over Sharei, Clarke, and Doranz in view of Hejna.  The appellant argues that including claims 1, 2, 4-7, 17, 22-33, and 36-43 in these rejections implies that the first rejection of these claims was insufficient.


The appellant argues that Diefenbach does not disclose a decrease in pressure of at least 10 kPa.  The appellant argues that Diefenbach teaches constrictions not flow diverters and thus, routine experimentation of an entirely different method of flow would not allow one of skill in the art to arrive at the method of claim 21.
This is not found persuasive because it is just an argument not supported by any evidence.   Firstly, 10 kPa is the same as 0.1 bar and Diefenbach teaches a pressure drop of 2.643 bar (see [0115]), i.e., at least 10kPa as required by claim 21.  Secondly, the constriction taught by Diefenbach is not the same as Sharei’s constriction because it has a diameter larger than the cell diameter.  As opposed to Sharei who teaches a width in the range of 4-8 [Symbol font/0x6D]m to squeeze the cells, Diefenbach teaches that cells (such as blood cells having a diameter of 5-10 [Symbol font/0x6D]m) are subjected to a gradual reduction in diameter from 1 mm to 0.25 mm, which is larger than the cell diameter.  In Diefenbach, the transient membrane holes are created by the temporary cell stretching due to the pressure drop, not by squeezing (see [0111]; [0115]-[0116]; Fig. 1A and 2A).  Diefenbach teaches that the pressure drop enhances the formation of transient holes and that the pressure drop is dependent on the volumetric flow rate and the change in the diameter of the area through which the cell has to pass.  
Since the cited prior art teaches that bluff bodies create a vortex street, which is an area of pressure drop, one of skill in the art would have readily concluded that 

The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every claim limitation.

In conclusion, the instant claims and disclosure encompass and rely on methods and compositions known in the prior art to practice the claimed invention.  Using microfluidic devices to transfect cells was practiced in the prior art, for example by Sharei.  The only difference between Sharei and the instant invention is that Sharei uses squeezing and not a vortex street.  However, modifying Sharei by using a vortex street instead of squeezing is suggested by the combined teachings of Sharei, Doranz, and Clarke.  
Importantly, there is no evidence of superior or unexpected results associated with the claimed invention as compared to Sharei.  
Thus, the appellant did not discover something that significantly advances the field in an important and unexpected way.  The instant specification does not provide for more than it was already practiced in the prior art and expected from the teachings in 
Thus, the examiner has established a prima facie case of obviousness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ILEANA POPA/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.